Citation Nr: 1227657	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-37 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Kristina Vasold, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2008.  In April 2012, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  

Although the RO reopened the claim for service connection for bipolar disorder, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

Additionally, the VA treatment records also show that the Veteran has been diagnosed as having a number of psychiatric disorders over the years; as a result, the issue, as set forth on the title page, has been expanded to include service connection for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (Veteran is not competent to diagnose his various conditions, in concluding, in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim). 

The issues of entitlement to service connection for an acquired psychiatric disability, and entitlement to non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bipolar disorder with psychotic features was denied in a January 2003 rating decision; the Veteran did not appeal that decision.

2.  Evidence received since the January 2003 rating decision includes evidence which relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

Service connection for a psychiatric disability, identified as bipolar disorder with psychotic features, was previously denied by the RO in a January 2003 rating decision; the Veteran did not appeal that decision.  The rating decision also denied service connection for a personality disorder, alcohol dependence and substance abuse.  Additionally, there was no evidence submitted to the record within one year of the January 2003 decision.  The next correspondence from the Veteran was the current claim, dated in March 2007.  Therefore, the January 2003 decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.202, 20.1103 (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior rating decision included service treatment records, which showed that although a history of the Veteran having been a mental health ward of the court at age 14 was noted on the June 1990 entrance examination, no psychiatric abnormalities were noted on examination.  He was hospitalized from December 1990 to January 1991; during this hospitalization, a past history of multiple mental institutionalizations with diagnosis of alcoholism and depression was noted.  Diagnoses in service were adjustment disorder with disturbance of mood and conduct; personality disorder; and alcohol dependence.  According to his DD Form 214 the reason for separation was due to "alcohol abuse, rehabilitation failure."  The claim for service connection was denied in January 2003 on the basis that bipolar disorder preexisted service, and was not aggravated therein.  

Evidence received since the January 2003 rating decision includes a VA psychiatric examination performed in November 2007, which resulted in a diagnosis of bipolar disorder with mixed features, unrelated to his military service.  The examiner reasoned that his symptoms of bipolar disorder pre-existed military service, as he stated that he had been diagnosed with bipolar disorder at the age of 13, and there was no "clear evidence" of service aggravation.  

New evidence also includes private medical records dated prior to service, which show psychiatric hospitalizations and other treatment from 1983 to 1984.  These records do not show a diagnosis of bipolar disorder, which is relevant to the issue of whether bipolar disorder existed prior to service.  

Nevertheless, in view of the Veteran's lack of competence to diagnose his psychiatric symptoms, the issue has been expanded to include any acquired psychiatric disability.  See Clemons, supra.  The records do contain other pre-service diagnoses, including adjustment disorder with mixed disturbance of emotion and conduct and cannabis dependence in August 1983; conduct disorder, undersocialized, nonaggressive, resulting from a hospitalization from November 1983 to February 1984; and adjustment disorder of adolescence with disturbance of mood and conduct at the end of an April 1984 hospitalization.  During the latter hospitalization, he had also been noted to be depressed.  

Other evidence received since the January 1983 rating decision includes a June 2012 statement from a private therapist, stating that the Veteran's mental health issues were aggravated by service.  He was diagnosed as having schizoaffective disorder, bipolar disorder, and personality disorder.  

Among other things, the new evidence includes medical evidence of aggravation of a pre-service disability.  In this regard, in determining whether evidence is new and material, evidence is presumed credible for the sole purpose of determining whether the case should be reopened; determinations of credibility and weight are made after the claim is reopened.  Justus v. Principi, 3 Vet. App. 510 (1993).  Moreover, the new evidence, including the pre-service treatment records, requires an examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board agrees with the RO that the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156 . 


ORDER

The application to reopen a claim for service connection for an acquired psychiatric disorder is granted.


REMAND

The claim for service connection for an acquired psychiatric disability has been reopened with the submission of new and material evidence, and additional assistance in developing evidence pertinent to the Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011).  

First, the question of whether the presumption of soundness has been rebutted must be addressed.  A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  In this case, although a history of the Veteran's having been a mental health ward of the court at age 14 was noted on the June 1990 entrance examination, no psychiatric abnormalities were noted on examination, and no pre-service diagnosis was provided.  

If there is clear and unmistakable evidence of preexistence, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see Wagner at 1096.  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Nevertheless, the VA examiner's opinion that there was no "clear evidence" of service aggravation is not sufficient to rebut this second part of the presumption of soundness.

With respect to the Veteran's claim for non-service-connected pension, this claim was denied because he did not have 24 months of active service, pursuant to 38 C.F.R. § 3.12a.  This regulation defines the term minimum period of active duty as the shorter of twenty-four months of continuous active duty, or the full period for which a person was called or ordered to active duty.  38 C.F.R. § 3.12a(a) (2011).  

Unless a specified exception applies, a person who does not complete a minimum period of active duty is not eligible for any benefit under title 38, United States Code or under any law administered by the Department of Veterans Affairs based on that period of active service.  38 C.F.R. § 3.12a(b) (2011).  The regulation applies to persons who enter on active duty after September 7, 1980, or October 16, 1981, (depending on other factors not applicable here, since the Veteran entered on to active after both of these dates).  38 C.F.R. § 3.12a(c) (2011).  

One of the exceptions to the minimum service requirements listed in 38 C.F.R. § 3.12a is if the Veteran has a compensable service-connected disability.  38 C.F.R. § 3.12a(d)(3) (2011).  Therefore, the Board finds that the veteran's claim for pension is inextricably intertwined with the veteran's outstanding service connection claim and further consideration must be deferred.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Henderson v. West, 12 Vet. App. 11, 20 (1998); Green v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  See also Kellar v. Brown, 6 Vet. App. 157 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

In adjudicating the above claims, it must be kept in mind that while personality disorders are not diseases or injuries for which service connection may be granted, they are not excluded from pension entitlement.  38 C.F.R. §§ 3.303(c), 3.342(b)(1) (2011).  However, neither compensation nor pension shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1521 (West 2002); 38 C.F.R. § 3.301 (2011).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2011); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a VA psychiatric examination to determine the nature and etiology of any currently present psychiatric disorders. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed, and a rationale for the following specific opinion requests must be provided.  

a.  The examiner should offer an opinion as to the following, concerning preexistence:

*  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had an acquired psychiatric disability prior to his entry into the military?  If psychiatric disability preexisted service, exactly which diagnosed disorders preexisted service.

*  If so, is it at least as likely as not that the disability underwent a chronic or permanent increase in severity during service?  

*  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that any increase in severity during service was due to the natural progress of the condition?

b.  Concerning direct service incurrence, the examiner should offer an opinion as to whether any currently shown acquired psychiatric disability at least as likely as not had its onset while the Veteran was on active duty.

2.  Then, the RO/AMC should readjudicate the claims on appeal, in light of all evidence of record, including that submitted to the Board, without a waiver of RO consideration, subsequent to the April 2012 Travel Board hearing.  If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


